54 N.Y.2d 925 (1981)
Nassau Chapter, Civil Service Employees Association, Inc., Appellant,
v.
County of Nassau, Respondent.
Court of Appeals of the State of New York.
Argued September 8, 1981.
Decided October 20, 1981.
Barry J. Peek and Richard M. Gaba for appellant.
Edward G. McCabe, County Attorney (Robert O. Boyhan of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (77 AD2d 563).